Exhibit 10.31

 

AMENDED AND RESTATED INTEREST AGREEMENT

 

This Amended and Restated Interest Agreement (this “Agreement”) is entered into
on October 24, 2016 (the “Execution Date”), and made effective as of September
22, 2015 (the “Effective Date”), by and between LIGHTLAKE THERAPEUTICS INC., a
Nevada corporation (the “Company”), and Valour Fund, LLC, a Delaware limited
liability company and successor in interest to this Agreement (“Valour”).

 

WHEREAS, on the Effective Date, the Company entered into that certain interest
agreement (the “Initial Agreement”), whereby the third party invested One
Million Six Hundred Thousand Dollars ($1,600,000) (the “Cumulative Investment”)
during a period commencing on October 6, 2015 (the “Initial Investment Date”)
through May 20, 2016, which funds have been and are being used for the Company’s
development of opioid antagonist treatments for addictions and related disorders
that materially rely, as determined in good faith by the Company, on certain
studies agreed upon by the Company and the third party, and which treatments do
not include treatments for reversing opioid overdoses (the “Products”);

 

WHEREAS, the Cumulative Investment has been used for research, development, any
other activities connected to the Products, operating expenses (excluding
investor relations, bonuses, and renting an office), and any other purpose
consistent with the goals of the third party (each, a “Purpose”);

 

WHEREAS, pursuant to the Initial Agreement, the Company, in exchange for the
Cumulative Investment, assigned the third party the right to receive a certain
amount of the financial return produced by the Products; and

 

WHEREAS, the third party has since assigned its rights and obligations under the
Initial Agreement to Valour, and Valour and the Company now desire to amend and
restate the Initial Agreement to (i) reflect the occurrence of events since the
Effective Date and (ii) add Valour, and remove the third party, as a party to
this Agreement.

 

NOW THEREFORE, with reference to the foregoing facts, the Company and Valour
agree as follows:

 

1.Capital Calls and Interest.

 

1.1         The third party has previously provided the Cumulative Investment to
the Company, which funds may be used for any Purpose.

 

1.2         The Company hereby agrees to assign to Valour, as the transferee of
the third party, the right to receive a total of two and two fifteenths percent
(2.1333)% of the Net Profit (as defined below) generated from the Products in
perpetuity from the Effective Date (the “Interest”). The Interest shall not be
transferrable or assignable to an unrelated third party. “Net Profit” shall be
defined as any pre-tax revenue received by the Company that was derived from the
sale of the Products less any and all expenses incurred by and payments made by
the Company in connection with the Products, including but not limited to an
allocation of Company overhead based on the proportionate time, expenses and
resources devoted by Company to Products-related activities, which allocation
shall be determined in good faith by the Company.

 

1.3         Notwithstanding any other provisions of this Agreement, at all times
after the Effective Date the Company shall have the right to buy back the
Interest or any portion of the Interest from Valour by providing written or
electronic notice to Valour or one of its representatives (each, an “Authorized
Party”). Any such notice shall include the percentage amount of the Interest to
be bought back by the Company, and such notice shall also include the dollar
amount invested by the third party that equals the percentage amount of the
Interest to be bought back by the Company based on the one percent (1%) per each
Seven Hundred Fifty Thousand Dollars (US$750,000.00) of Cumulative Investment
exchange (the “Buyback Amount”). In the event that such notice is provided
within two and one half (2½) years of the Initial Investment Date, then the
Company shall pay Valour two (2) times the Buyback Amount within ten (10)
business days of providing such notice. In the event that such notice is
provided after two and one half (2½) years from the Initial Investment Date,
then the Company shall pay Valour three and one half (3½) times the Buyback
Amount within ten (10) business days of providing such notice. Upon the
Company’s paying to Valour the Buyback Amount with respect to the Interest or
any portion of the Interest, such Interest or portion of the Interest, as
appropriate, shall be deemed either extinguished or transferred or sold back to
the Company, at the Company’s direction, and have no further legal effect and
Valour shall have no rights with respect to such amount of Interest bought back
by the Company. For illustrative purposes, if such a notice is delivered three
(3) years after the Initial Investment Date and provides for a Buyback Amount of
Seven Hundred Fifty Thousand Dollars (US$750,000.00), which represents a one
percent (1.0%) amount of Interest, then the Company shall pay Valour Two Million
Six Hundred Twenty Five Dollars (US$2,625,000.00), which is equal to three and
one half (3½) times the Buyback Amount within ten (10) business days of such
notice and upon such payment all of the Valour’s rights related to such one
percent (1.0%) amount of Interest shall cease as Valour shall only own one and
two fifteenths percent (1.1333)% of Interest.

 



   

 

 

2.Net Profit Audits, Updates, Distributions and Other Transactions.

 

2.1         The Company shall provide Valour with an annual audit of Net Profits
(the “Audit”), which Audit shall be completed after the end of each calendar
year.  Notwithstanding the foregoing, this Paragraph 2.1 shall not be applicable
until the Products generate Net Profit.

 

2.2         After the end of each quarter of the calendar year, the Company
shall provide Valour with a written or electronic update with respect to the
status of the Products. If the Products generate Net Profit, then the Company
shall also provide Valour with a written or electronic statement of the
estimated Net Profit represented by the Interest.

 

2.3         After the end of each of the first three quarters of the calendar
year, the Company shall distribute to Valour eighty percent (80%) of such
calendar quarter’s Net Profit represented by the Interest, which amount shall be
estimated in good faith by the Company. Upon the completion of the Audit for
such calendar year, the Company shall distribute to Valour the Net Profit
represented by the Interest for the fourth quarter of the calendar year. In the
event that the Audit for such calendar year determines the Net Profit
represented by the Interest for the first three quarters of the calendar year
(the “Audited NP”) to be greater than the estimated Net Profit represented by
the Interest actually paid to Valour for the first three calendar quarters (the
“Estimated NP”), then the Company shall distribute to Valour the difference
between the Audited NP and the Estimated NP. In the event that the Audit for
such calendar year determines the Audited NP to be less than the Estimated NP,
then the Company shall deduct the difference between the Estimated NP and the
Audited NP from the distribution for the fourth quarter of such calendar year
and, if required, each following distribution until such amount is fully
deducted.

 

2.4         In the event that any of the Products are sold by the Company, then
Valour shall receive the percentage Interest that it holds of the net proceeds
of such sale, pro rata, and in the form of such net proceeds, after the
deduction of all expenses and costs related to such sale. In the event that the
Company is sold, then the Company shall engage an independent financial or
accounting firm to determine the fair value of the Company which is directly
attributable to the Products and Valour shall receive the percentage Interest
that it owns of such amount after the deduction of all expenses and costs
related to such sale. All other material transactions involving the Products not
addressed herein shall be addressed in good faith by the Company and Valour. For
illustrative purposes, with a Cumulative Investment equal to One Million Six
Hundred Thousand Dollars (US$1,600,000.00) , which represents two and two
fifteenths percent (2.1333)% amount of Interest, then in the event that one of
the Products is sold by the Company, Valour shall receive two and two fifteenths
percent (2.1333%) of the net proceeds of such sale, pro rata, and in the form of
such net proceeds, after the deduction of all expenses and costs related to such
sale.

 

3.Option to Exchange Interest for Common Stock.

 

3.1         If none of the Products are introduced to the market within
thirty-six (36) months after the Effective Date, then Valour shall have the
option to receive a number of shares of common stock at a rate equal to Fifty
Thousand (50,000) shares of the Company’s common stock, par value $0.001 per
share, per each Five Hundred Thousand Dollars (US$500,000.00) of Cumulative
Investment, up to a total maximum of One Hundred Sixty Thousand (160,000) shares
of the Company’s common stock for One Million Six Hundred Thousand Dollars
(US$1,600,000.00) of Cumulative Investment (the “Shares”) in lieu of the
Interest (the “Option”). Shares shall be adjusted for stock splits and standard
adjustments.

 



   

 

 

3.2         In the event that none of the Products are approved by the U.S. Food
and Drug Administration or an equivalent body in Europe for marketing and none
of the Products are actually marketed within thirty-six (36) months after the
Effective Date, then Valour shall have sixty (60) calendar days to provide
written notice to the Company that Valour intends to exercise the Option. Valour
shall waive their rights to the Option if it fails to provide sixty (60)
calendar days written notice to the Company of its intent to exercise the Option
within such sixty (60) calendar days. If Valour exercises the Option, then it
shall waive all rights to the Interest and receive fully paid and non-assessable
Shares.

 

4.Representations and Warranties of the Company.

 

The Company represents and warrants to Valour that:

 

4.1         The Company is a public company duly organized, validly existing and
in good standing under the laws of Nevada and has all requisite power and
authority to carry on its business as now being conducted and as proposed to be
conducted.

 

4.2         This Agreement has been duly executed and delivered by the Company
and constitutes a valid and legally binding obligation of the Company
enforceable against the Company in accordance with its terms, subject to the
effect of bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance and other similar laws relating to or affecting creditors' rights
generally, or the availability of equitable remedies.

  

5.Representations, Warranties and Agreements of Valour.

 

Valour represents and warrants to, and agrees with, the Company as follows:

 

5.1         No Guarantee of Success. Valour acknowledges that this is a
speculative investment involving a high degree of risk and that there is no
guarantee of success or that Valour will realize any gain from the Cumulative
Investment, and it could lose the total amount of its Cumulative Investment.

 

5.2         Legends. Valour hereby agrees with the Company that the Shares will
bear the following legend or one that is substantially similar to the following
legend:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SHARES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SHARES LAWS AND NEITHER
SUCH SHARES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR
OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SHARES ACT AND APPLICABLE STATE SHARES LAWS OR (2) PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SHARES ACT AND
APPLICABLE STATE SHARES LAWS, IN WHICH CASE THE INVESTOR MUST, PRIOR TO SUCH
TRANSFER, FURNISH TO THE COMPANY AN OPINION OF COUNSEL, WHICH COUNSEL AND
OPINION ARE REASONABLY SATISFACTORY TO THE COMPANY, THAT SUCH SHARES MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED IN THE MANNER
CONTEMPLATED PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SHARES ACT AND APPLICABLE STATE SHARES LAWS.

 

6.Miscellaneous.

 

6.1         Notices.  All notices, requests, demands and other communications
(collectively, “Notices”) given pursuant to this Agreement shall be electronic
or in writing, and shall be delivered by email or by personal service, courier,
facsimile transmission or by United States first class, registered or certified
mail, postage prepaid, addressed to the party at the address set forth on the
signature page to this Agreement.  Any Notice, other than a Notice sent by
registered or certified mail, shall be effective when received; a Notice sent by
registered or certified mail, postage prepaid return receipt requested, shall be
effective on the earlier of when received or the fifth day following deposit in
the United States mails.  Any party may from time to time change its address for
further Notices hereunder by giving notice to the other party in the manner
prescribed in this Paragraph. Notwithstanding the foregoing, the Company may
send the information set forth in Paragraphs 2.1 and 2.2 via email.
Notwithstanding the foregoing, any Notice may be provided to an Authorized Party
as per the terms of this Agreement.

 



   

 

 

6.2         Entire Agreement.  This Agreement contains the sole and entire
agreement and understanding of the parties with respect to the entire subject
matter of this Agreement, and any and all prior discussions, negotiations,
commitments and understandings, whether oral or otherwise, related to the
subject matter of this Agreement are hereby merged herein.

 

6.3         Successors.  This Agreement shall be binding upon and inure to the
benefit of the parties to this Agreement and their respective successors, heirs
and personal representatives.

 

6.4         Waiver and Amendment.  No provision of this Agreement may be waived
unless in writing signed by all the parties to this Agreement, and waiver of any
one provision of this Agreement shall not be deemed to be a waiver of any other
provision.  This Agreement may be amended only by a written agreement executed
by all of the parties to this Agreement.

 

6.5         Governing Law.  This Agreement shall be construed in accordance with
the laws of the State of Nevada without giving effect to the principles of
conflicts of law thereof.

 

6.6         Captions.  The various captions of this Agreement are for reference
only and shall not be considered or referred to in resolving questions of
interpretation of this Agreement.

 

6.7         Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by email delivery of a “pdf” format data
file, such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile or “pdf” signature page were an original
thereof.

 

[Signature Page Follows]

   

 

  

IN WITNESS WHEREOF, the Company and Valour have duly executed this Agreement in
duplicate as of the day and year first above written.

 

OPIANT PHARMACEUTICALS, INC.

 

By: /s/ Dr. Roger Crystal         Name: Dr. Roger Crystal         Its: Chief
Executive Officer  

 

Address: 401 Wilshire Blvd., 12th Floor,

Santa Monica, CA 90401

 

Attn: Dr. Roger Crystal

 

Tel.: (424) 252-4756

 

Email: rcrystal@opiant.com

 

VALOUR FUND, LLC

 

By: /s/ Thomas W. Richardson         Name: Thomas W. Richardson         Its:
Manager  

 

Address:

 

Attn:

 

Tel.:

 

Email:

 

   

